Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022, has been entered.

 Claim Rejections - 35 USC § 112-withdrawn
The rejection of claims 5-6 and 29-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because of: 1) cancellation of claim 5; 2) amendment of claim 6, so that claim 6 now depends from claim 1; and 3) amendment of claim 29, so that claim 29 now depends from claim 1. 
Status of the Claims
Claims 1-3, 6-23 and 26-38 are pending
Applicants arguments filed on 02/17/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicants’ amendments, filed on 02/17/2022, have each been entered into the record. Applicants have amended claims 1, 6, 14 and 29. Applicants have cancelled claim 5. Claims 12-23, 26-27, 32-34 and 36 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Claims 35 and 37-38 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to invention. Therefore, claims 1-3, 6-11 and 28-31 are currently pending and are subject of the Office action below.

Claim Objections
Claim 5 is objected to under 37 CFR 1.71(a), because the claim is presented as “cancelled”, without deleting the entire text. A claim canceled by amendment must be deleted in its entirety. Please see MPEP § 608.01(s) and § 714.  Appropriate correction is required.

Claim Rejections - 35 USC § 112-1st Paragraph, Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-3, 6-11 and 28-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is maintained for the reasons of record set forth in the previous Office action mailed on 12/24/2021, of which said reasons are herein reiterated.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Claims 2-3, 6-11 and 28-31 depend from claim 1 and are therefore, also rejected under 35 USC 112, first paragraph for the reasons set forth below.
Applicants’ claimed invention (e.g., claim 1), is directed toward a method of using a tyrosine hydroxylase inhibitor (THI), selected from the group consisting of the list disclosed therein, in order to reduce at least one symptom of ALS selected from the group consisting of the list disclosed therein, in a patient suffering from ALS. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  These factors include, but are not limited to:
 (A)          The breadth of the claims;
(B)          The nature of the invention;
(C)          The state of the prior art;
(D)          The level of one of ordinary skill;
(E)          The level of predictability in the art;
(F)           The amount of direction provided by the inventor;
(G)          The existence of working examples; and
(H)       The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The standard for determining whether the specification meets the enablement test was first stated in Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916), and asks if the experimentation needed to practice the invention is undue or unreasonable.
The claimed invention is enabled if any person skilled in the art can make and use the invention without undue experimentation. The focus is on ‘undue’ rather than on ‘experimentation’ (In re Wands, at 737, 8 USPQ2d at 1404; see also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988)).
A patent need not teach what is well known in the art (In re Buchner, 929 F.2d 660, at 661, 18 USPQ2d 1331, at 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, at 231 USPQ 81, at 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, at 1463, 221 USPQ 481, at 489 (Fed. Cir. 1984)).
Determining whether claims are sufficiently enabled by the specification is based on underlying findings of fact.  In re Vaeck, 947 F.2d 488, at 495, 20 USPQ2d 1438, at 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, at 576, 224 USPQ 409, at 413 (Fed. Cir. 1984).
	All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below. 

The Breadth of the Claims:
(a) Scope of the method. 
Claim 1 encompasses the method of using a THI, selected from the group consisting of the list disclosed therein.
(b) Scope of the diseases and conditions covered. 
The breadth of the claim is seen to encompass reducing at least one symptom of ALS selected from the group consisting of the list disclosed therein, in a patient suffering from ALS.
 The claim is therefore broad because it encompasses reducing, for example, numerous symptoms of ALS in a patient suffering from ALS, which can vary from patient to patient. The disclosure is not sufficient to provide enablement for the method as claimed.


The Nature of the Invention and Predictability of the Art:
It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
The instant invention claims a method of using a THI, selected from the group consisting of the list disclosed in claim 1, in order to reduce at least one symptom of ALS selected from the group consisting of the list disclosed therein, in a patient suffering from ALS.
 Applicants provide no definitive evidence to correlate, for example, the reduction of any of the numerous symptoms being specifically claimed and covered by the broader scope of claims, with the inhibition of TH. 
Support for the Applicant’s invention is only in the form of prophetic examples (see, for example, instant specification, ¶s 0003-0039). The prophetic examples represent Applicant’s intention and provide direction on how one skilled in the art might formulate a THI (e.g., α-methyl-DL-tyrosine), for administering to a subject suffering from ALS in order to alleviate or reduce at least one adverse or negative effect or symptom of ALS in a patient suffering from ALS.  However, there is no actual exemplary administration of any THI (e.g., α-methyl-DL-tyrosine), to any model of ALS disease or a patient suffering from ALS, and the corresponding evaluation of the reduction of the “at least one symptom” of ALS in the patient.
The art provides ample evidence that ALS cannot currently be treated. For example, Rowland (New England Journal of Medicine, 2001, 344(22), 1688-1700, cited in the previous Office action n), discloses that despite progress, ALS is still not visibly affected by available therapies (see abstract and page 1696, last ¶ on right column). Regarding ALS, Rowland on page 1688, ¶s 1-2 on left column, recites: 
“ALS has two meanings. In one sense, it refers to several adult-onset conditions characterized by progressive degeneration of motor neurons (Fig. 1). In the United Kingdom, the term motor neuron disease is used for these disorders. In the second sense, ALS refers to one specific form of motor neuron disease in which there are both upper and lower motor neuron signs (emphasis added).
“Amyotrophic” refers to the muscle atrophy, weakness, and fasciculation that signify disease of the lower motor neurons. “Lateral sclerosis” refers to the hardness to palpation of the lateral columns of the spinal cord in autopsy specimens, where gliosis follows degeneration of the corticospinal tracts. The clinical results are upper motor neuron signs: overactive tendon reflexes, Hoffmann signs, clonus, and Babinski signs (emphasis added).”

Rowland discloses genetic, environmental and autoimmunity among the ALS causative factors (see pages 1688-1692, Tables 1-2 and figures 1-3).  Rowland discloses degeneration and loss of motor neurons among the pathological hallmarks of ALS (see page 16991, last ¶   on right column). Rowland discloses that the precise molecular pathways that cause the death of motor neurons in ALS remain unknown (see page 1692, under the title “Pathogenesis”). According to Rowland, obtaining further knowledge and understanding of ALS pathogenesis would contribute greatly to the development of preventative and treatment strategies (see page 1697, las 2 ¶s). 
No evidence has been provided by the instant disclosure to show that the claimed method would, for example, correct the degeneration of neurons in ALS or correct the underlying genetic mutations disclose by Rowland. 
Although Rowland teaches that protein misfolding is associated with ALS (see, for example, page 1693), there is nothing (emphasis added), in Rowland that associates the misfolding with TH or unfolding the proteins with a THI (e.g., α-methyl-DL-tyrosine).
Rowland also teaches that patients with sporadic ALS and those with familial ALS (fALS), have elevated levels of free nitrotyrosine (see page 1692). However, Cluskey (J. Clin Pathol: Mol Pathol, 2001, 54, 386-392, cited in the previous Office action), states
“Increased concentrations of 3-nitrotyrosine have been detected in the spinal cord, motor cortex, and cerebrospinal fluid (CSF) of patients with sporadic ALS and fALS. Nitrotyrosine may mimic phosphotyrosine and interfere with normal protein phosphorylation and phosphorylation mediated signalling. However, it should be noted that the 3-nitrotyrosine detected was not protein bound (free), raising doubts about its importance. These findings raise the question of the origin of the free nitrotyrosine in CSF. Is it formed directly from the free amino acid or from nitrated tyrosyl residues in proteins, such as low molecular weight neurofilament, that may be more rapidly catabolized because of induced abnormalities in structure?” Emphasis added. Please see 387, under the title “Oxidative damage”.

There is nothing (emphasis added), in Rowland or Cluskey that associates the elevated levels of free nitrotyrosine with TH or reducing the elevated levels of free nitrotyrosine with a THI (e.g., α-methyl-DL-tyrosine).
Furthermore, Ryberg (Neurochemistry International, 2004, 45, 57-62, cited in the previous Office action), teaches that CSF levels of free nitrotyrosine are not elevated in the majority of patients with ALS. Analysis of human CSF from ALS patients reveals that levels of free nitrotyrosine were found to be considerably lower than previously reported. The majority of the patients with ALS had free nitrotyrosine levels in the same range as seen in the control individuals and only a few patients showed increased levels of free nitrotyrosine. Please see abstract.
MPEP § 2164.05(a), states: “The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification.” Emphasis added.

In the instant case, the Examiner is not aware of any evidence in the art for the degree of predictability, wherein a person skilled in the art would readily predict that any THI (e.g., α-methyl-DL-tyrosine), can in deed reduce at least one of the recited ALS symptoms, which can vary from patient to patient. Therefore, one skilled in the art could not predict, from the evidence of record that, any THI (e.g., α-methyl-DL-tyrosine), can in deed reduce at least one of the recited ALS symptoms, which can vary from patient to patient.
The Amount of Guidance, and the Existence of Working Examples
Applicant provide no definitive evidence to correlate, for example, the numerous symptoms being specifically claimed and covered by the broader scope of claims. Applicant has not provided any actual exemplary administration of a THI (e.g., α-methyl-DL-tyrosine), to a model of ALS disease or a patient suffering from ALS, and the corresponding evaluation of the reduction of the “at least one symptom” of ALS in the patient. No evidence has been provided to support or suggest that an ALS symptom could be, for example, reduced by practicing the claimed method.  
Considering the state of the art as discussed above and the lack of guidance provided in the specification, one skilled in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
 As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states:
 “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).

Accordingly, the claims fail to meet the requirements of 35 U.S.C. 112, first paragraph, and are, thus, properly rejected.

Response to the Applicants’ Arguments
Although Applicant did not address the specific grounds of rejection, Applicant alleges that the rationale for the rejection does not apply to claim 28. Please see pages 8-9 or Remarks.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the rationale for the rejection applies to all rejected claims including claim 28. For example, the rationale for the rejection applies to claim 28, when “a THI”, is used in the rejection (see discussions above). The compound of claim 28 is included among the compound options recited in claim 1 (see discussions above).
For the reasons above, and those made of record in the previous office action, the rejections are maintained.


Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629 

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629